Citation Nr: 1608584	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  09-22 951 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent for a left knee disability.

2.  Entitlement to a disability rating higher than 10 percent for sartorius insertion syndrome of the right groin.

3.  Entitlement to a disability rating higher than 10 percent for sartorius insertion syndrome of the left groin.

4.  Entitlement to a compensable rating for tinea versicolor and dermatitis.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1988 to October 1988 and from March 1989 to April 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

During the pendency of this appeal, by a rating decision in March 2009, the RO increased the Veteran's disability rating for her left knee disability to 30 percent, effective April 25, 2008, the date the claim for an increased rating was received.  Because the increased rating does not represent a grant of the maximum benefits allowable, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In her June 2009 substantive appeal, VA Form 9, the Veteran requested a hearing before the Board.  In February 2010, she withdrew her request.  

This matter was before the Board in November 2013.  At that time, all issues were remanded for additional development.  That action completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's left knee disability has been manifested by slight instability.  

2.  The Veteran's left knee disability has not been shown to have flexion limited to 45 degrees or extension limited to 30 degrees.  

3.  The Veteran's bilateral sartorius insertion has not been shown to result in abduction of either thigh with motion lost beyond 10 degrees, or flexion limited to 30 degrees, and left or right sartorius insertion syndrome has not been shown to result in moderately severe impairment. 

4.  The Veteran's tinea versicolor and dermatitis result in rashes that cover less than five percent of the entire body and less than five percent of exposed areas affected, and the skin condition does not require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  


CONCLUSIONS OF LAW

1.  The criteria for a separate disability rating of 10 percent, but not higher, for left knee instability have been met for the entire appeal period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2015).

2.  The criteria for a disability rating in excess of 30 percent for limitation of motion of the left knee have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 33.159, 4.1, 4.3, 4.21, 4.31, 4.40, 4.45, 4.59, 4.71a, DCs 5260, 5261 (2015).

3.  The criteria for a disability rating in excess of 10 percent for sartorius insertion syndrome of the left groin have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 33.159, 4.1, 4.3, 4.21, 4.31, 4.40, 4.45, 4.59, 4.71a, DCs 5251, 5252, 5253 (2015).

4.  The criteria for a disability rating in excess of 10 percent for sartorius insertion syndrome of the right groin have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.21, 4.31, 4.40, 4.45, 4.59, 4.71a, DCs 5251, 5252, 5253 (2015).

5.  The criteria for a compensable disability rating for tinea versicolor and dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.21, 4.31, 4.118, DC 7813-7806 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  VA provided adequate notice in a letter sent to the Veteran in May 2008.

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

With regard to the issues decided in the instant document, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records.  Also, VA afforded the Veteran relevant examinations in May 2008, August 2009, December 2013, February 2014, and December 2015.  The resulting reports describe the Veteran's appealed disabilities, reflect consideration of the relevant history, and provide an adequate rationale for any conclusions reached.  The Board finds the examination reports collectively adequate for adjudication purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Next, the Board finds that there has been substantial compliance with the directives of the November 2013 Board remand.  In that remand, this matter was remanded to obtain any additional relevant VA medical records, and to provide examinations for the Veteran's appeals.  These examinations were provided in December 2013, and the Veteran's updated VA treatment records have been associated with the Veteran's electronic record.   Thus, there has been compliance with the Board's November 2013 Remand directives. See Stegall v. West, 11 Vet. App. 268 (1998).

II.  Increased Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

As to claims of entitlement to an increased evaluation, as opposed to a higher initial evaluation, "the relevant temporal focus . . . is on the evidence concerning the state of the disability from the period one year before the claim was filed until VA makes a final decision on the claim." Hart v. Mansfield, 21 Vet. App. 505, at 509 (2007).   This is because the effective date of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year of such date. 38 U.S.C.A. § 5110 (b) (2) (West 2014).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); See also, Hart v. Mansfield.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Id; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement. 38 C.F.R. § 4.45.

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss. Id.   


	(CONTINUED ON NEXT PAGE)


Left Knee 

The Veteran filed a claim of entitlement to an increased disability rating for her left knee disability in April 2008.  She is in receipt of a 30 percent disability rating for this condition under DC 5261.  The Board will consider whether a higher disability rating is warranted under all relevant diagnostic codes.  

Limitation of extension of the leg is evaluated as follows: extension limited to 5 degrees (0 percent); extension limited to 10 degrees (10 percent); extension limited to 15 degrees (20 percent); extension limited to 20 degrees (30 percent); extension limited to 30 degrees (40 percent); and extension limited to 45 degrees (50 percent). 38 C.F.R. § 4.71a, DC 5261. 

Limitation of flexion of the leg is evaluated as follows: flexion limited to 60 degrees (0 percent); flexion limited to 45 degrees; (10 percent); flexion limited to 30 degrees (20 percent); and flexion limited to 15 degrees (30 percent). 38 C.F.R. § 4.71a, DC 5260.  

Last, slight recurrent subluxation or lateral instability of the knee warrants a 10 percent disability rating, a 20 percent disability rating is in order for evidence of moderate recurrent subluxation or lateral instability, and a 30 percent disability is warranted for severe recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a, DC 5257.

When evaluating the knee under limitation of motion (DCs 5260 and 5261), separate ratings may be assigned for disability of the same joint, only if none of the symptomatology on which each rating is based is duplicative or overlapping. See VAOPGCPREC 9-04; 69 Fed. Reg. 59,990 (2004); 38 C.F.R. § 4.14.  The VA General Counsel has also held that a claimant who has arthritis and instability of a knee may be rated separately under DCs 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998).
 
VA afforded the Veteran an examination for her left knee in May 2008.  At that time, she experienced knee pain on a daily basis, approximately the same amount of pain in each knee.  The Veteran reported locking and instability in the left knee more than the right.  Additionally, there would be swelling.  A physical examination revealed a minimal degree of bony swelling.  The left knee lacked 20 degrees of full extension, and there was "end-range pain."  The Veteran was able to flex to 90 degrees, flexion ultimately limited by groin pain.  The examiner noted that range of motion as measured was not additionally limited following repetitive-use testing.  The left knee was stable on the Lachman and drawer testing.  The left knee showed a mild degree of laxity in both the varus and valgus stress positions.  The left knee was also tender on both medial and lateral aspects.  An x-ray of the left knee was negative, and the Veteran was diagnosed with a chronic knee strain.  

Subsequent VA treatment notes document treatment for knee pain and instability.  The symptoms reported and noted in this treatment note were essentially those noted in the May 2008 examination.  

VA afforded the Veteran another examination in August 2009.  The Veteran reported constant knee pain that was aggravated with walking and "essentially any physical activity involving her legs."  In the left knee, there was locking, instability, and swelling.  On physical examination, the left knee had range of motion from zero degrees of full extension, to 110 degrees of flexion, all motion pain free with no decrease in motion due to pain or fatigue following repetitive-use testing.  There was mild crepitus on the left knee, but there was no ligamentous laxity in any direction.  The examiner diagnosed the Veteran with a knee strain.  

A September 2013 VA treatment note documents treatment of the Veteran's left knee.  At that time, extension ended at 0 degrees, and flexion ended at 110 degrees.  The Veteran had presented with impaired joint mobility and muscle performance associated connective tissue dysfunction and localized inflammation of the knees.  There was a patellar grind, and the McMurry's test with lateral stress on the left was positive, showing instability.  

Pursuant to the Board's November 2013 remand, the Veteran underwent another examination in December 2013.  The Veteran was diagnosed with left knee chondromalacia patella.  During the clinical interview, the Veteran described having flare-ups that impacted the function of her knee.  She described the flare-ups as sharp pain, especially when walking up stairs.  On examination, left knee flexion ended at 140 degrees or greater with no objective evidence of painful motion.  There was no limitation of extension, with no objective evidence of painful motion.  There was no additional limitation after repetitive-use testing.  There was no pain or tenderness to palpation for joint line or soft tissues.  All stability tests were normal.  The examiner noted a March 2013 radiographic study, which showed no abnormal findings.  In a February 2014 addendum opinion, an examiner cited his review of the Veteran's electronic record, and agreed with the examination findings of the December 2013 examiner.  

The Board has thoroughly reviewed all VA treatment notes.  These notes reflect that the Veteran suffers from bilateral knee pain.  However, they do not offer further insight into the current severity of the Veteran's left knee disability. 

Initially, the Board finds that a separate disability rating for left knee instability is warranted for the entire appeal period.  The May 2008 VA examination showed a mild degree of laxity in the varus and valgus stress tests, and the August 2009 examination showed a positive McMurry's with lateral stress test.  Since then, the Veteran has consistently asserted that her knee disability results in instability.  The Board accepts this as evidence that the Veteran's has suffered from mild knee instability for the entire appeal period.  The evidence does show a disability picture that approximates moderate instability.  Thus, a separate disability rating of 10 percent, but not higher, is warranted under DC 5257 for the entire appeal period.

The Veteran is not entitled to a disability rating in excess of 30 percent for limitation of knee extension, however.  The May 2008 examination showed the Veteran's left knee lacked 20 degrees of full extension.  No subsequent evidence demonstrates extension limited to 30 degrees.  Thus, a higher disability rating under DC 5261 is not warranted.  Additionally, a separate rating for limitation of knee flexion is not warranted, as the evidence does not demonstrate flexion limited to 45 degrees during the appeal period.  

In so finding, the Board has given full consideration to the Veteran's complaints of pain.  See DeLuca, supra.  As noted by the May 2008 VA examiner, there was pain at the end range of extension, but the examiner did not specify further when pain began.  Additionally, there was no additional loss of motion on repetitive-use.  There were no DeLuca factors found in all subsequent VA examinations of the Veteran's knee.  Further, no examiner of record has found the presence of functional loss due to pain, and, as noted above, the existence of pain by itself is not a basis for providing a higher rating unless there is functional impairment due to the pain.  Mitchell v. Shinseki, supra.  Moreover, her painful motion is contemplated in her current rating. 

In conclusion, the Board finds that a disability rating in excess of 30 percent for left knee limitation of extension is not warranted.  A separate 10 percent disability rating, but not higher, is warranted for left knee instability.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Sartorius Insertion

The Veteran's bilateral sartorius assertion has been rated under DC 5314-5251.  As indicated by the hyphenated DC, impairment of the sartorius muscle has been rated by analogy to a disability of the hip and thigh.  The RO has assigned a 10 percent disability rating for each side.  The Board will consider relevant diagnostic codes that address impairment of the thigh.  

Under DC 5253, limitation of adduction and an inability to cross the legs, or limitation of rotation with an inability to toe-out the affected leg more than 15 degrees warrants a 10 percent disability rating.  Limitation of abduction of a thigh with motion lost beyond 10 degrees warrants a 20 percent disability rating.  38 C.F.R. § 4.71a, DC 5253.  Limitation of flexion of the thigh is evaluated as follows: flexion limited to 45 degrees (10 percent); flexion limited to 30 degrees (20 percent); flexion limited to 20 degrees (30 percent); and flexion limited to 10 degrees (40 percent).  38 C.F.R. § 4.71a, DC 5252.  Last, limitation of extension of the thigh to 5 degrees warrants a 10 percent disability rating. 38 C.F.R. § 4.71a, DC 5251.  DCs 5250, 5254, and 5255, address ankylosis of the hip, flail joint of the hip, and impairment of the fever, respectively.  The Veteran's bilateral sartorius insertion does not implicate these codes, and Board need not discuss them further.  

As the Veteran's disability condition involves the left and right sartorius muscles, the Board will consider ratings under the criteria covering Muscle Group XIV.  The function of Muscle Group XIV is the following: extension of knee (2, 3, 4, and 5); simultaneous flexion of hip and flexion of knee (1); tension of fascia lata and iliotibial (Maissiat's) band, acting with MG XVII (1) in postural support of body (6); acting with hamstrings in synchronizing hip and knee (1, 2).  The muscles involved are the anterior thigh group: (1) sartorius; (2) rectus femoris; (3) vastus extremus; (4) vastus intermedius; (5) vastus internus; (6) tensor vaginae femoris.  A moderate injury to this muscle group warrants a 10 percent rating.  A moderately severe injury warrants a 30 percent rating. And, a severe injury warrants a 40 percent disability rating. 38 C.F.R. § 4.73, Code 5314.

Words such as mild, moderate, severe, and pronounced are not defined in the schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just. 38 C.F.R. § 4.6 (2015).

VA afforded the Veteran an examination for her claims in May 2008.  During the clinical interview, the Veteran reported dull pain on most days in both hips.  There would be pain on extended sitting.  Flare-ups would occur on an unpredictable basis, lasting from one to two days and characterized by swelling in the groin.  A physical examination showed the Veteran lacked six inches of being able to touch her toes.  All motion of both hips was slow and appeared painful.  Right hip extension ended at 0 degrees, flexion ended at 45 degrees, abduction ended at 20 degrees, adduction ended at 10 degrees, internal rotation ended at 10 degrees, and external rotation ended at 20 degrees.  The left hip ended at 0 degrees extension, flexion ended at 45 degrees, abduction ended at 15 degrees, adduction ended at 10 degrees, internal rotation ended at 10 degrees, and external rotation ended at 20 degrees.  All rotation was characterized by end-range pain but was not additionally limited following repetitive-use testing.  The Veteran was markedly tender over both greater trochanters and over the anterior aspect of both hip joints.  X-ray images were negative bilaterally, and the Veteran was diagnosed with a chronic groin strain and bursitis of both hips.  

The Veteran was examined again in August 2009 in a VA examination.  During the clinical interview, the Veteran complained of intermittent bilateral hip pain aggravated by any physical activity involving her legs.  She noted left greater than right hip instability, but no locking.  On physical examination, left hip flexion ended at 80 degrees, extension ended at 30 degrees, abduction ended at 30 degrees, adduction ended at 20 degrees, internal rotation ended at 30 degrees, and external rotation ended at 50 degrees.  All motion was pain free.  Right hip flexion ended at 60 degrees, extension ended at 30 degrees, abduction ended at 30 degrees, adduction ended at 20 degrees, internal rotation ended at 40 degrees, and external rotation ended at 50 degrees.  All motion tests ended with end-of-range pain.  Hip motion was not additionally limited following repetitive-use testing during this examination.  The examiner affirmed the diagnoses of bilateral groin strain and bilateral hip bursitis.  

VA afforded the Veteran an examination for her hips in December 2013.  The Veteran described having flare-ups that caused sharp pain when she walked up stairs.  On examination, bilateral hip flexion ended at 125 degrees or greater, with no objective evidence of painful motion.  Bilateral hip extension ended at 5 degrees with no objective evidence of painful motion.  Abduction was not lost beyond 10 degrees, and adduction was not limited such that the Veteran could not cross her legs.  Rotation was not limited such that the Veteran was not able to toe-out more than 15 degrees.  The Veteran was able to complete repetitive-use testing, and the Veteran did not have additional limitation of motion of the hip and thighs or functional loss or impairment after repetitive-use testing.  

In a February 2014 addendum opinion, an examiner cited his review of the Veteran's electronic record, and agreed with the examination findings of the December 2013 examiner.  

VA treatment record document complaints of groin and hip pain.  However, they do not otherwise provide any relevant evidence with regard to the severity of the Veteran's bilateral hip condition.  

After a thorough review of the record, the Board finds that disability ratings in excess of 10 percent for the Veteran's right and left sartorius insertion disorders are not warranted.  Neither hip has been shown to have flexion limited to 30 degrees or limitation of abduction of the thigh with motion lost beyond 10 degrees.  Thus, increased disability ratings under DCs 5252 and 5253 are not warranted.  Further, a 10 percent disability rating under DC 5251 is the maximum benefit available.  Thus, a higher disability rating under that DC is not warranted.  

The Board has given full consideration to the Veteran's complaints of pain.  See DeLuca, supra.  At worst, the Veteran's range of motion tests have been characterized by end-range pain.  There was no additional loss of motion on repetitive-use.  It appears these symptoms have been considered with the presently assigned ratings.  An increased rating, however, is not warranted based on the findings of end-range pain.  Even accounting for pain on motion, the Veteran's motion was never additionally limited so as to result in flexion limited to 30 degrees or limited abduction of the thigh with motion lost beyond 10 degrees.  Therefore, the Board is unable to find that the Veteran's pain is so disabling as to limit motion to such an extent as to warrant assignment of a higher rating under DCs 5252 and 5253. Rather, the Veteran's painful motion and functional loss are adequately compensated by the current evaluation.

Regarding the potential application of a higher disability rating under DC 5314, for rating impairment of the sartorius muscle, the Board finds that the preponderance of the evidence is against a finding that the Veteran's right and left sartorius insertion disorders manifested as anything but a moderately disabling injury.  The evidence does not show that the Veteran's right and left sartorius insertion disorders were moderately severe in severity, and a 30 percent disability rating under DC 5314 is not warranted bilaterally.  

Thus, disability ratings higher than 10 percent for left and right sartorius insertion syndrome are not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Skin Disability

The Veteran is service-connected with tinea versicolor, also diagnosed as dermatitis.  She has been in receipt of a noncompensable disability rating since June 1997.  She filed a claim for an increased disability rating on May 25, 2008.  

The Veteran's skin disability is rated under 38 C.F.R. § 4.118, DC 7813.  Under this Code, dermatophytosis (including ringworm, tinea corporis, tinea capitis, tinea pedis, tinea barbae, tinea unguium, and tinea cruris) are to be rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7804, or 7805), or dermatitis (DC 7806), depending upon the predominant disability. 38 C.F.R. § 4.118 (2015).

The Veteran has no scarring or disfigurement of the head, face, or neck or scars that are painful and unstable.  Therefore, DCs 7800, 7801, 7802, 7804, and 7805 are not applicable.  

Under DC 7806, dermatitis or eczema warrants a 60 percent evaluation if it covers more than 40 percent of the entire body, more than 40 percent of exposed areas are affected, or if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period.  Dermatitis or eczema covering 20 to 40 percent of the entire body, affecting 20 to 40 percent of exposed areas, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period warrants a 30 percent evaluation.  Dermatitis or eczema covering at least 5 percent, but less than 20 percent, of the entire body; affecting at least 5 percent, but less than 20 percent, of exposed areas; or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period warrants a 10 percent evaluation.  Dermatitis or eczema covering less than 5 percent of the entire body, affecting less than 5 percent of exposed areas; and requiring no more than topical therapy during the past 12-month period warrants a noncompensable evaluation. 38 C.F.R. § 4.118, DC 7806 (2014).

The Veteran presented at the VA medical center for treatment of a rash on her hand.  The rash had onset reportedly several months prior.  The attending dermatologist noted a few collarettes of scale on the palms of the Veteran's hands.  The Veteran was diagnosed with pompholyx eczema, and prescribed triamcinolone, topical cream.

VA afforded the Veteran an examination for her claim in May 2008.  During the clinical interview, the Veteran described having a rash that initially started on her legs, moving to her arms, and also flaring on her face.  The rash would start as a papule, turn into a pustule, followed by scab formation.  The examiner noted the Veteran's earlier diagnosis of pompholyx in April 2007.  A physical examination did not reveal any kind of rash on the Veteran's lower extremities or palms.  The Veteran was treated with triamcinolone for flare-ups as needed. 

The Veteran underwent another VA examination in August 2009.  At that time, a physical examination showed a rash that was more consistent with pompholyx diffusely across the right forearm, back, and lower abdomen.  The rash involved approximately zero percent of exposed skin and approximately 4.1 percent of the total body.  At that time, the Veteran was being treated with creams, which reportedly helped the rash.  

VA provided another examination for the Veteran's skin disability in December 2013.  The examiner conducted an in-person examination of the Veteran.  At that time, the Veteran received diagnoses of eczema and tinea versicolor.  The skin disorders were treated with topical corticosteroids, treatment having a total duration of less than six weeks during the previous 12 months.  The rash involved less than five percent of the total body area, and zero percent of an exposed area.  The rash was localized in the anterior chest.  

Last, the Veteran underwent another VA examination on December 3, 2015.  At that time, the Veteran's skin disorder required topical cream treatment at a constant or near-constant rate.  The rash involved less than five percent of exposed skin and less than five percent of the total body.  The examiner found no evidence of the rash at the time of the examination, noting that the rash would come and go. 

VA treatment records document treatment for skin rashes, but do not provide insight to the total amount of body area, exposed or otherwise, that was affected by the skin disability.  

After a thorough review of the record, the Board finds that a higher disability rating is not warranted for any part of the appeal period.  The Veteran's symptoms do not rise to the level of a compensable rating.  Over the course of the appeal period, the Veteran's skin condition has required no more than topical therapy, with rash flare-ups affecting less than five percent of her entire body and less than five percent of her exposed skin.  She has not been using intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  Therefore, a compensable rating simply cannot be assigned.  

Accordingly, the Board concludes that a compensable disability rating is not warranted for the Veteran's tinea versicolor and dermatitis for the entire rating period on appeal.  As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a separate 10 percent disability rating for left knee instability is granted.  

Entitlement to a disability rating in excess of 30 percent for limitation of motion in the left knee is denied.

Entitlement to a disability rating in excess of 10 percent for left sartorius insertion syndrome is denied.  

Entitlement to a disability rating in excess of 10 percent for right sartorius insertion syndrome is denied.

Entitlement to a compensable disability rating for tinea versicolor and dermatitis is denied.  






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


